Citation Nr: 1029985	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk


INTRODUCTION

The Veteran had active service from September 1965 to June 1967 
and from June 1971 to September 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to final appellate review.  The Board notes that 38 CFR § 
3.304(f)(3) regarding claims of entitlement to service connection 
for PTSD was recently amended to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  

The primary result of the amendment is the elimination of the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The new regulatory provision 
requires that:  (1) a VA psychiatrist or psychologist, or 
contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms must be 
medically related to the claimed stressor by a VA psychiatrist or 
psychologist, or contract equivalent.  

A recent VBA fast letter advised that if the review of an 
application for benefits discloses a compensation claim for PTSD 
and the Veteran's DD-Form 214 verifies service in a location that 
would involve 'hostile military or terrorist activity' as 
evidenced by such awards as an Iraq Campaign Medal, Afghanistan 
Campaign Medal, or Vietnam Service Medal, this evidence would be 
sufficient to schedule the Veteran for a VA psychiatric 
examination.  See VBA Fast Letter 10-05 (Jul. 16, 2010).  

In this case, the Veteran's DD-214 reveals that the Veteran was 
awarded the Vietnam Service Medal; and the Veteran has indicated 
that his stressors are related to his time in Vietnam.  
Specifically, he reports that while stationed at Tuy Hoa, he 
worked as an armorer and his job consisted of taking care of all 
the weapons in his unit and going on frequent guard duty.  The 
Veteran states that he was afraid for his life because he had to 
be constantly on alert for any enemy activity directed toward him 
or his base.  The Veteran reports that during his tour of duty, 
his base came under enemy attack.  He also reported witnessing an 
airplane burn after the nose of the aircraft collapsed on the 
airfield.  The Veteran reports that this incident frightened him 
because he thought the plane was hit by incoming enemy fire. 

The Veteran was diagnosed with PTSD by a private doctor in 
October 2007 after he complained that he had nightmares and 
frequent flashbacks about the in-service airplane incident.  
However, to date there is no evidence that a VA, or VA 
contracted, psychiatrist or psychologist has evaluated the 
Veteran. 

The Veteran's claim was denied because evidence corroborating the 
Veteran's reported stressors had not been received.  However, 
given the recent amendments to 38 CFR § 3.304(f)(3) that have 
eased the stressor requirements, and given the fact that the 
Veteran's stressors are related to a fear of hostile military 
activity, the Board concludes that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Determine if the new criteria under 38 
CFR § 3.304(f)(3) apply to the Veteran's 
claimed in-service stressor.

If so, the Veteran should be afforded a VA 
examination with a psychiatrist or 
psychologist.  The Veteran's claims file 
should be provided.  The examiner is 
requested to offer comment and an opinion 
as to the following questions:

A)  Is the Veteran's claimed stressor 
adequate to support a diagnosis of 
PTSD pursuant to the DSM-IV?

B)  Are the Veteran's psychiatric 
symptoms related to the claimed in-
service stressor?

A complete rationale should be provided for 
any opinion expressed. 

2.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


